IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42914

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 604
                                                 )
       Plaintiff-Respondent,                     )   Filed: August 28, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
ROQUE JOHNSON,                                   )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Judgment of conviction and unified sentence of five years with two years
       determinate for possession of methamphetamine, affirmed; order relinquishing
       jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge
                   ________________________________________________

PER CURIAM
       Roque Johnson pled guilty to possession of methamphetamine.              Idaho Code § 37-
2732(c)(1). The district court sentenced Johnson to a unified term of five years with two years
determinate, suspended his sentence, and retained jurisdiction. Following the period of retained
jurisdiction, the district court relinquished jurisdiction and executed Johnson’s original sentence.
Johnson appeals asserting that the district court abused its discretion by imposing an excessive
sentence and by relinquishing jurisdiction.




                                                 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Johnson
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Johnson also contends that his sentence is excessive and constitutes an abuse of
discretion. Sentences are reviewed for an abuse of discretion. Our appellate standard of review
and the factors to be considered when evaluating the reasonableness of a sentence are well-
established. State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115
Idaho 776, 769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct.
App. 1982); State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the
length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722,
726, 170 P.3d 387, 391 (2007).
       Johnson argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Johnson’s case. The record does not indicate that the district
court abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Johnson’s sentence are
affirmed.




                                                   2